DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 02/09/2022. In virtue of this communication,  claims 1, 3, 4, 7, 8, 11, 22 have been amended.  Claims 1 – 8, 11 – 16, and 22 – 27 are pending in this office action. 
Reasons for Allowance
3.	In view of amended claims, and further search, claims 1 – 8, 11 – 16, 22 – 27  are allowed.
3.	The following is an Examiner’s statement of reasons for allowance: claims 1 – 8, 11 – 16, and 22 – 27 are allowed for the reasons as set forth in the Applicant's response filed on 02/09/2022.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Haro et al. (2016/0073229) which discloses method and apparatus for providing POI detection via feature analysis and mobile device position information.
Ashley et al. (EP 3,306,573) which discloses flow control in a defined location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645